By the Court :
James F. Burch, charged with the commission of a bailable offense, was confined in the jail of Butler county, under a warrant issued by a justice of the peace. Wishing to be admitted to bail, the prisoner was brought before the probate judge of the county, who, on January 21st, 1868, took from him and his two sureties, an instrument in writing of which the following is a copy :
“The State of Ohio, Butler county, ss. Probate Court.
“Be it remembered that on the 21st day of January, eighteen hundred aud sixty-eight, James F. Burch, Thomas Millikin and James B. Millikin, personally appeared in open court and jointly and severally acknowledged themselves to owe and be indebted to the State of Ohio, in the sum of six hundred dollars, to be levied of their goods and chattels, lands and tenements, if default be made in the condition following, to wit : The condition of this recognizance is such, that if the above bound James F. Burch shall personally be and appear before the court of common pleas, within and for the county aforesaid, on the first day of the next term thereof, to wit, on the 10th day of February, 1868, and then and there to answer to the charge of stealing a gelding in Butler county, Ohio, and abide the judgment of said court of common pleas, and not depart without leave, then this recognizance shall be void, otherwise it shall be and remain in full force and virtue in law.
Witness, “ James F. X Burch,
“ Dan’l Butler, “Tiioíias Millikin,
“James B. Millikin.”
“Taken and acknowledged in open court, this day and year first above written.
“Joseph Traber, Probate Judge,
“ Butler county, Ohio.”
*637In an action on the foregoing instrument, for the breach of its conditions, — Held: 1st. The written acknowledgment of the prisoner and his sureties is in the usual form of a recognizance, and the fact that it is signed by them does not render it invalid as a recognizance under sec. Y of the act of March 12, 1852, directing, among other things, the manner of admitting to bail in criminal cases. S. & C. 1180.
2d. The condition, in the instrument, for the appearance of the prisoner before the court of common pleas “ on the first day of the next term thereof, to-wit, on the 10th day of February, 1868,” does not render the instrument invalid, although it was executed during the term of the court of common pleas, which began October 15, 1867, and finally adjourned January 27, 1868.
Motion overruled.